
	
		II
		110th CONGRESS
		1st Session
		S. 2095
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to
		  require country of origin labeling for processed food items.
	
	
		1.Country of origin labeling
			 for processed food items
			(a)Definition of
			 covered commoditySection 281(2) of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1638(2)) is amended—
				(1)by striking
			 subparagraph (B);
				(2)by striking
			 Covered
			 commodity.— and all that follows through The
			 term in subparagraph (A) and inserting Covered commodity.—The
			 term;
				(3)by redesignating
			 clauses (i) through (vi) as subparagraphs (A) through (F), respectively, and
			 indenting appropriately;
				(4)in subparagraph
			 (E) (as so redesignated), by striking and at the end;
				(5)in subparagraph
			 (F) (as so redesignated), by striking the period at the end and inserting
			 ; and; and
				(6)by adding at the
			 end the following:
					
						(G)a processed food
				item.
						.
				(b)United States
			 country of originSection 282(a)(2) of the Agricultural Marketing
			 Act of 1946 (7 U.S.C. 1638a(a)(2)) is amended—
				(1)in subparagraph
			 (D), by striking and at the end;
				(2)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(F)in the case of a
				processed food item, is exclusively manufactured in the United
				States.
						.
				(c)RegulationsNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Agriculture shall promulgate such regulations as are necessary to implement the
			 amendments made this section.
			(d)ApplicabilityThe
			 amendments made by this section shall apply to the retail sale of a processed
			 food item beginning on the date that is 1 year after the date of enactment of
			 this Act.
			
